Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-37 are allowed.

Reasons for Allowance
Claims 18-37 are allowed due to applicant's timely filed terminal disclaimer which is in compliance with 37 C.F.R. 1.321.
Regarding independent claim 18, prior art of record or most closely prior art fails to disclose, “wherein the high band dipole has an impedance of about 400Q-600Q when operating in the second operational frequency band”. These features reflect the application’s invention and are not taught by the pertinent prior arts Haunberger (US 6323820), Bartholomew (US 5818385) and Jones (US 20140139387). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Haunberger, Bartholomew and Jones to include features of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HAI V TRAN/Primary Examiner, Art Unit 2845